DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive. 
The Applicant argues that the Ogata reference fails to teach or suggest the negative active material comprising crystalline carbon. However, the Examiner notes that as the instant disclosure is non limiting to what constitutes as crystalline carbon, under the BRI, one skilled in the art would recognize carbon nanotube having repeating structure as being crystalline. 
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ogata teaching a carbon-silicon composition for use in active material (see [0034-0050] wherein silicon sizing in Ogata [0066] largely overlaps with the silicon sizing taught in Aramata [0048] and further, the ratio of mixed material in Ogata [0068-0070] largely overlap with the ratio taught in Aramata [0050], it would be reasonable to modify Ogata with teachings of Aramata and one skilled in the art as of the effective filing date of the claimed invention would be motivated to do so in order to take advantage of the improved cycle performance and minimized volume change upon charge/discharge cycles (see Aramata [0039]; MPEP 2144.04 Part IV).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117539 A1 to OGATA et al. (cited in IDS), hereinafter referred to as “OGATA” in view of US 2005/0214644 A1 to Aramata et al. (of record from previous action), hereinafter referred to as “ARAMATA”.
Regarding Claims 1, 3, 4 and 5, OGATA teaches a negative active material for a rechargeable lithium battery (see electrode active material being an anode active material discussed in [0122] and for a lithium secondary battery [0088-0089; 0097]), the active material comprising a composite of silicon (see silicon-based material 21) and crystalline carbon (see carbonaceous material being carbon nanotube in [0043-0047] which having repeating structure would be recognized by one having skill in the art as of the effective filing date of the claimed invention as being crystalline, or, alternatively, being graphite, graphene, or combination thereof in [0053]; see further discussion of carbonaceous material being crystalline carbon in [0106], wherein the silicon has an average particle diameter (see average particle diameter referring to “D50” in [0067]) being about 10 nm to about 300 nm (see [0066]). As the claimed ranges of the instant (“about 10 nm to 150 nm” in the instant claim 1; “40 nm to 120 nm” in the instant claim 3) lies inside the range disclosed by OGATA, a prima facie case of obviousness exists (see MPEP 2144.05 I).
OGATA is silent to the particular average particle diameter D50 of the carbonaceous material but teaches the carbonaceous material as being graphite in flake form (see [0054-0059]) and respective mixing ratio of silicon and the crystalline carbon in a weight ratio. 
ARAMATA is relied upon for its teaching of the average particle size being determined as D50 (see [0048]) of carbon graphite particles that can be in flaky form as used in silicon-carbon composite particles wherein the silicon particles include the claimed average particle size (see [0049] wherein particles of silicon preferably have an average particle size of 100 nm to 7 µm). ARAMATA teaches the particles of carbon as most preferably having an average particle size of 1 to 20 µm (see [0049]). 
One having skill in the art would be motivated to utilize the teachings of ARAMATA as an obvious alternative to the carbonaceous material in OGATA. As the claimed ranges of the instant (“about 5 µm to 20 µm” in the instant claim 1; “5 µm to 10 µm” in the instant claim 4) lies inside the range disclosed by ARAMATA, a prima facie case of obviousness exists (see MPEP 2144.05 I).
OGATA further teaches graphite in the form of a flake having an aspect ratio of 2 to about 1,000. As the claimed ranges of the instant (“about 4 to about 10” in the instant claim 1) lies inside the range disclosed by OGATA, a prima facie case of obviousness exists (see MPEP 2144.05 I)
OGATA is not specific to the aspect ratio of the of the negative active material however as the OGATA teaches the secondary particle-type electrode active material 20 as being a spherical form (see [0082]) or in an approximately spherical shape which would be recognized by one having skill in the art as having an aspect ratio of approximately 1. 
Regarding Claim 6, OGATA teaches the silicon-carbon composite further including amorphous carbon coating the surface thereon (see amorphous carbonaceous layer being the third layer in [0084; 0093]). 
Regarding Claim 7, OGATA teaches layer of amorphous carbon coating being about 10 wt% to about 60 wt% based on total 100 wt% of the negative active material (see carbonaceous material further including amorphous carbon in [0106] and the carbonaceous material being about 1 part to about 60 parts by weight based on 100 parts by weight of the secondary particle-type electrode active material in [0061]). 
Regarding Claim 8, OGATA teaches a rechargeable lithium battery (see lithium secondary battery 200 in [0118]; see further FIG 3), comprising a negative electrode (see anode 212) including the negative active material (see anode active material discussed in [0122]); a positive electrode (see cathode 214) including a positive active material (see cathode active material discussed in [0122]; and a non-aqueous electrolyte (see [0110]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JENNA SHULMAN/Examiner, Art Unit 1723

/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723